TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 6, 2021



                                       NO. 03-21-00236-CV


                                   Jesus Life Center, Appellant

                                                  v.

                            The City of Georgetown, Texas, Appellee




     APPEAL FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
                AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the interlocutory order signed by the trial court on May 9, 2021. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the order. Therefore, the Court affirms the trial court’s interlocutory order. Appellant shall

pay all costs relating to this appeal, both in this Court and in the court below.